Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 16, 1988, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to adduce legally sufficient proof to establish that he inflicted the wound which caused the victim’s death. Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the second degree. The People’s main witness at trial testified that on July 25, 1987, he observed the defendant and the victim engage in a struggle in which the defendant stabbed the victim several times with a knife. One of the places where he saw the victim stabbed was in the center of his chest. The associate medical examiner who performed an autopsy on the victim testified that he died from multiple stab wounds, the most significant of which was the one which penetrated his sternum and his heart. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.